DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foreign Document CN 106609739 A (hereinafter CN ‘739) in view of Nakamura et al. (US Patent Application Pub. No.: US 2016/0182002 A1).
For claim 1, CN ‘739 discloses the claimed invention comprising: a stator assembly (reference numeral 6, see figure 1); a rotor assembly (reference numeral 7, figure 1); and a PCB (reference numeral 41, figure 1), wherein the stator assembly comprises a coil (see figure 1), the rotor assembly comprises a permanent magnet (see figure 1, reference numeral 7), the coil is electrically connected with the PCB (reference numeral 41, see figure 1), an excitation magnetic field is generated when the coil is energized (figure 1), and the rotor assembly rotates in the excitation magnetic field (see figure 1); the PCB is provided with a power input port (reference numeral 43, see figures 2-4), the electric pump further comprises a common mode filter (reference numerals C3, C4, figure 4).  CN ‘739 however does not specifically disclose the common mode filter comprising a common mode inductor arranged close to the power input port; and in a direction perpendicular to the PCB, no wire is provided at a position in a wiring film layer in the PCB corresponding to the common mode inductor.  
Nakamura et al. disclose a common mode choke coil (reference numeral 60, see figures 2, 3A, 3B), i.e. a common mode inductor, on a side of the PCB (reference numerals 50, 51) where no wire is provided (see figures 2, 3A).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the common mode inductor as disclosed by Nakamura et al. for the filter of CN ‘739 for predictably providing desirable configuration for facilitating the reduction of noise in the circuit device.  
For claim 4, CN ‘739 discloses a motor driving module (reference numerals U1, U2, see figure 2), wherein the motor driving module comprises a plurality of thin film transistors (reference numeral Q2) arranged at a same side of the PCB (figure 2), all the thin film transistors in the motor driving module (figures 2, 3) are intensively arranged in a first continuous region on the PCB in a direction parallel to the PCB (see figures 2, 3), and an area of the first continuous region is smaller than half of an area of the PCB (see figures 2, 3).  
For claim 5, CN ‘739 discloses the PCB being provided with a three-phase hole (reference numerals L1, L2, L3, L4, see figures 2-4), all the thin film transistors in the motor driving module (reference numerals U1, U2) being arranged close to the three-phase hole (see figure 2), and a ground wire (GND, see figures 2-4) electrically connected with the thin film transistors wrapping a part of the PCB (figures 2-4).  

Claim(s) 2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN ‘739 in view of Nakamura et al. as applied to claim 1 above, and further in view of Xu et al. (US Patent No.: 8183966).
For claim 2, CN ‘739 in view of Nakamura et al. disclose the claimed invention except for a first filter arranged close to the common mode filter in a direction parallel to the PCB, wherein a distance between the first filter and the power input port is greater than a distance between the common mode filter and the power input port; and wherein the first filter comprises a first capacitor, a second capacitor and a differential mode inductor, and the second capacitor is connected in series with the differential mode inductor and is connected in parallel to the first capacitor.  Having different distances between filter components would merely involve placing capacitors at different locations which is a known skill as exhibited by CN ‘739 (reference numerals C1, C5, C11, see figures 2, 3), and having a series and parallel connection between capacitors and a differential mode inductor is a known skill as exhibited by Xu et al. (reference numerals LDM, Cx, Cy, see figures 3A, 3B, 6A, 6B).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the particular distances between components as disclosed by CN ‘739 and also the series and parallel connections between the capacitor and differential mode inductor as disclosed by Xu et al. for the filters of CN ‘739 in view of Nakamura et al. for predictably providing desirable configuration for facilitating the reduction of noise in the circuit device.  
For claim 12, CN ‘739 discloses a motor driving module (reference numerals U1, U2, see figure 2), wherein the motor driving module comprises a plurality of thin film transistors (reference numeral Q2) arranged at a same side of the PCB (figure 2), all the thin film transistors in the motor driving module (figures 2, 3) are intensively arranged in a first continuous region on the PCB in a direction parallel to the PCB (see figures 2, 3), and an area of the first continuous region is smaller than half of an area of the PCB (see figures 2, 3).  

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN ‘739 in view of Nakamura et al. as applied to claim 1 above, and further in view of Sun (Foreign Patent Document No.: CN 105099165 A).
For claim 3, CN ‘739 discloses the PCB being provided with a communication interface (surface of PCB 41, see figures 2-4), and also discloses a TVS (reference numeral D6, see figure 4), but CN ‘739 in view of Nakamura et al. do not specifically disclose the electric pump comprising a TVS and a magnetic bead; the communication interface being electrically connected with both the TVS and the magnetic bead, the TVS being configured to absorb an interference signal in a communication signal transmitted via the communication interface, and the magnetic bead being configured to absorb an abnormal high-frequency signal in the communication signal transmitted via the communication interface.  Sun discloses a TVS (see figure 2) and a magnetic bead (reference numerals FB1, FB2, see figure 2), and when applied to the PCB of CN ‘739 in view of Nakamura et al. this would disclose the electric pump comprising a TVS and a magnetic bead; the communication interface being electrically connected with both the TVS and the magnetic bead, the TVS being configured to absorb an interference signal in a communication signal transmitted via the communication interface, and the magnetic bead being configured to absorb an abnormal high-frequency signal in the communication signal transmitted via the communication interface.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the TVS and magnetic bead as disclosed by Sun for the PCB of CN ‘739 in view of Nakamura et al. for predictably providing desirable configuration for facilitating the reduction of noise in the circuit device.  

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN ‘739 in view of Nakamura et al. as applied to claim 4 above, and further in view of He et al. (Foreign Patent Document No.: CN 206237320 U).
For claim 6, CN ‘739 in view of Nakamura et al. disclose the claimed invention except for a sampling element and an integrated chip, wherein a vertical projection of the sampling element on the PCB does not overlap with a vertical projection of the motor driving module on the PCB and a vertical projection of the integrated chip on the PCB; in a direction perpendicular to the PCB, wires are provided at positions in the wiring film layer in the PCB corresponding to the thin film transistors, the integrated chip and the sampling element; two ends of the sampling element are electrically connected with corresponding terminals of the integrated chip through two wires of the wiring film layer in the PCB respectively, and the two wires have equal diameters and lengths.  He et al. disclose the sampling element and the integrated chip (reference numeral R10, U1, see figure 2), and having the wiring positioned on the PCB in relation to the transistors and having certain projections would merely involve arranging the components in a particular manner which is a known skill as exhibited by CN ‘739 (reference numerals U1, U2, Q2, see figure 2), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the particular arrangement for the sampling element and integrated chip as disclosed by He et al. so that no overlap occurs with projections of the components for CN ‘739 in view of Nakamura et al. for predictably providing desirable configuration for facilitating the reduction of noise in the circuit device.  

Claim(s) 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN ‘739 in view of Nakamura et al. as applied to claim 1 above, and further in view of Jiang (Foreign Patent Document No.: CN 205680373 U).
For claim 7, CN ‘739 discloses the claimed invention including a motor driver (reference numeral U1) which can be considered an integrated chip (see figure 2), i.e. a motor driving module and an integrated chip, but CN ‘739 in view of Nakamura et al. do not specifically disclose the PCB comprising two sides provided with electronic components, the motor driving module and the integrated chip being arranged at different sides of the PCB, and a vertical projection of the motor driving module on the PCB not overlapping with a vertical projection of the integrated chip on the PCB.  Jiang discloses a PCB with two sides (reference numerals 1, 2, 11, 12, see figures 1-3), electronic components on two sides (see figures 1, 2), and when applied along with the particular arrangements of the driver and chip components disclosed by CN ‘739 this would disclose the PCB comprising two sides provided with electronic components, the motor driving module and the integrated chip being arranged at different sides of the PCB, and a vertical projection of the motor driving module on the PCB not overlapping with a vertical projection of the integrated chip on the PCB.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the two sides of electronic components as disclosed by Jiang along with the particular arrangement for the driver and integrated chip as disclosed by CN ‘739 for the components of CN ‘739 in view of Nakamura et al. for predictably providing desirable configuration for facilitating the reduction of noise in the circuit device.  
For claim 8, CN ‘739 in view of Nakamura et al. and Jiang disclose the claimed invention except for a heat dissipation region being provided between the motor driving module and the integrated chip in a direction parallel to the PCB; and in a direction parallel to the PCB, the integrated chip is arranged closer to a geometric center of the PCB than the motor driving module.  CN ‘739 further discloses a radiating component (reference numerals 417, 418, figure 3) which can be considered a heat dissipation region, and placing the integrated chip closer to a geometric center would merely involve arranging the components in a particular manner as exhibited by CN ‘739 (see figures 2-4).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the heat dissipation region and also have the particular arrangement of components as disclosed by CN ‘739 for the motor driving module and integrated chip of CN ‘739 in view of Nakamura et al. and Jiang for predictably providing desirable configuration for facilitating the reduction of noise in the circuit device.  

Claim(s) 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN ‘739 in view of Nakamura et al. as applied to claim 1 above, and further in view of Konishi et al. (US Patent No.: 7301781).
For claim 9, CN ‘739 discloses a motor driving module (reference numerals U1, U2, see figure 2), wherein the motor driving module comprises a plurality of thin film transistors (reference numeral Q2) arranged at a same side of the PCB (figure 2), but CN ‘739 in view of Nakamura et al. do not specifically disclose another side of the PCB that is provided with no thin film transistor being provided with a bare bonding pad corresponding to the thin film transistor; a vertical projection of the bonding pad on the PCB covering a vertical projection of the corresponding thin film transistor on the PCB, and a heat dissipation structure being provided on the bonding pad.  Konishi et al. disclose a side with no electronics (bottom side of figure 1) which can be considered to be another side of the PCB that is provided with no thin film transistor being provided with a bare bonding pad, and when applied to the PCB of CN ‘739 and combined with the heat dissipation structure of CN ‘739 (a radiating component, reference numerals 417, 418, figure 3) this would disclose a bare bonding pad corresponding to the thin film transistor; a vertical projection of the bonding pad on the PCB covering a vertical projection of the corresponding thin film transistor on the PCB, and a heat dissipation structure being provided on the bonding pad.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the bare bonding pad as disclosed by Konishi et al. and the heat dissipation structure of CN ‘739 for the PCB of CN ‘739 in view of Nakamura et al. for predictably providing desirable configuration for facilitating the reduction of noise in the circuit device.  
For claim 10, CN ‘739 discloses the claimed invention including an integrated chip (reference numeral U1, figure 2), but CN ‘739 in view of Nakamura et al. do not specifically disclose a bare bonding pad being provided on a side of the PCB that is provided with no integrated chip; a vertical projection of the bonding pad on the PCB covering a vertical projection of the corresponding integrated chip on the PCB, and a heat dissipation structure being provided on the bonding pad.  Konishi et al. disclose a side with no electronics (bottom side of figure 1) which can be considered to be a bare bonding pad being provided on a side of the PCB that is provided with no integrated chip, and when applied to the PCB of CN ‘739 and combined with the heat dissipation structure of CN ‘739 (a radiating component, reference numerals 417, 418, figure 3) this would disclose a vertical projection of the bonding pad on the PCB covering a vertical projection of the corresponding integrated chip on the PCB, and a heat dissipation structure being provided on the bonding pad.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the bare bonding pad as disclosed by Konishi et al. and the heat dissipation structure of CN ‘739 for the PCB of CN ‘739 in view of Nakamura et al. for predictably providing desirable configuration for facilitating the reduction of noise in the circuit device.  

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN ‘739 in view of Nakamura et al. and Xu et al. as applied to claim 2 above, and further in view of Sun (Foreign Patent Document No.: CN 105099165 A).
For claim 11, CN ‘739 discloses the PCB being provided with a communication interface (surface of PCB 41, see figures 2-4), and also discloses a TVS (reference numeral D6, see figure 4), but CN ‘739 in view of Nakamura et al. and Xu et al. do not specifically disclose the electric pump comprising a TVS and a magnetic bead; the communication interface being electrically connected with both the TVS and the magnetic bead, the TVS being configured to absorb an interference signal in a communication signal transmitted via the communication interface, and the magnetic bead being configured to absorb an abnormal high-frequency signal in the communication signal transmitted via the communication interface.  Sun discloses a TVS (see figure 2) and a magnetic bead (reference numerals FB1, FB2, see figure 2), and when applied to the PCB of CN ‘739 in view of Nakamura et al. this would disclose the electric pump comprising a TVS and a magnetic bead; the communication interface being electrically connected with both the TVS and the magnetic bead, the TVS being configured to absorb an interference signal in a communication signal transmitted via the communication interface, and the magnetic bead being configured to absorb an abnormal high-frequency signal in the communication signal transmitted via the communication interface.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the TVS and magnetic bead as disclosed by Sun for the PCB of CN ‘739 in view of Nakamura et al. and Xu et al. for predictably providing desirable configuration for facilitating the reduction of noise in the circuit device.  

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN ‘739 in view of Nakamura et al. and Xu et al. as applied to claim 2 above, and further in view of Jiang (Foreign Patent Document No.: CN 205680373 U).
For claim 13, CN ‘739 discloses the claimed invention including a motor driver (reference numeral U1) which can be considered an integrated chip (see figure 2), i.e. a motor driving module and an integrated chip, but CN ‘739 in view of Nakamura et al. and Xu et al. do not specifically disclose the PCB comprising two sides provided with electronic components, the motor driving module and the integrated chip being arranged at different sides of the PCB, and a vertical projection of the motor driving module on the PCB not overlapping with a vertical projection of the integrated chip on the PCB.  Jiang discloses a PCB with two sides (reference numerals 1, 2, 11, 12, see figures 1-3), electronic components on two sides (see figures 1, 2), and when applied along with the particular arrangements of the driver and chip components disclosed by CN ‘739 this would disclose the PCB comprising two sides provided with electronic components, the motor driving module and the integrated chip being arranged at different sides of the PCB, and a vertical projection of the motor driving module on the PCB not overlapping with a vertical projection of the integrated chip on the PCB.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the two sides of electronic components as disclosed by Jiang along with the particular arrangement for the driver and integrated chip as disclosed by CN ‘739 for the components of CN ‘739 in view of Nakamura et al. and Xu et al. for predictably providing desirable configuration for facilitating the reduction of noise in the circuit device.  

Claim(s) 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN ‘739 in view of Nakamura et al. and Xu et al. as applied to claim 2 above, and further in view of Konishi et al. (US Patent No.: 7301781).
For claim 14, CN ‘739 discloses a motor driving module (reference numerals U1, U2, see figure 2), wherein the motor driving module comprises a plurality of thin film transistors (reference numeral Q2) arranged at a same side of the PCB (figure 2), but CN ‘739 in view of Nakamura et al. and Xu et al. do not specifically disclose another side of the PCB that is provided with no thin film transistor being provided with a bare bonding pad corresponding to the thin film transistor; a vertical projection of the bonding pad on the PCB covering a vertical projection of the corresponding thin film transistor on the PCB, and a heat dissipation structure being provided on the bonding pad.  Konishi et al. disclose a side with no electronics (bottom side of figure 1) which can be considered to be another side of the PCB that is provided with no thin film transistor being provided with a bare bonding pad, and when applied to the PCB of CN ‘739 and combined with the heat dissipation structure of CN ‘739 (a radiating component, reference numerals 417, 418, figure 3) this would disclose a bare bonding pad corresponding to the thin film transistor; a vertical projection of the bonding pad on the PCB covering a vertical projection of the corresponding thin film transistor on the PCB, and a heat dissipation structure being provided on the bonding pad.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the bare bonding pad as disclosed by Konishi et al. and the heat dissipation structure of CN ‘739 for the PCB of CN ‘739 in view of Nakamura et al. and Xu et al. for predictably providing desirable configuration for facilitating the reduction of noise in the circuit device.  
For claim 15, CN ‘739 discloses the claimed invention including an integrated chip (reference numeral U1, figure 2), but CN ‘739 in view of Nakamura et al. and Xu et al. do not specifically disclose a bare bonding pad being provided on a side of the PCB that is provided with no integrated chip; a vertical projection of the bonding pad on the PCB covering a vertical projection of the corresponding integrated chip on the PCB, and a heat dissipation structure being provided on the bonding pad.  Konishi et al. disclose a side with no electronics (bottom side of figure 1) which can be considered to be a bare bonding pad being provided on a side of the PCB that is provided with no integrated chip, and when applied to the PCB of CN ‘739 and combined with the heat dissipation structure of CN ‘739 (a radiating component, reference numerals 417, 418, figure 3) this would disclose a vertical projection of the bonding pad on the PCB covering a vertical projection of the corresponding integrated chip on the PCB, and a heat dissipation structure being provided on the bonding pad.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the bare bonding pad as disclosed by Konishi et al. and the heat dissipation structure of CN ‘739 for the PCB of CN ‘739 in view of Nakamura et al. and Xu et al. for predictably providing desirable configuration for facilitating the reduction of noise in the circuit device.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references disclose embodiments of circuits and filters: US 9704857 B2 (Kim; HyunTai et al.), US 9325049 B2 (Dai; Chih-Sheng et al.), US 5869961 A (Spinner; Howard D.), US 5180976 A (Van Loan; David R. et al.), US RE31929 E (Donaher; Charles J. et al.), US 4356532 A (Donaher; Charles J. et al.), US 20170303389 A1 (MOTOHASHI; Norikazu et al.), WO 2016181835 A1 (YAMAMOTO KAZUYA et al.), WO 2016181835 A1 (YAMAMOTO, KAZUYA et al.), CN 204667394 U (CHEN, Hai-ou et al.), JP 2017191902 A (MOTOHASHI N et al.), WO 2017170818 A1 (AMBO S et al.).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX W MOK whose telephone number is (571)272-9084. The examiner can normally be reached 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571) 272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX W MOK/Primary Examiner, Art Unit 2834